Citation Nr: 0822514	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-30 317	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 1983 to May 
1984.  

In July 2005, the Board of Veterans' Appeals (Board) denied 
an evaluation in excess of 60 percent for service connected 
bronchial asthma and remanded the issue of a TDIU rating to 
the RO for additional development of the record.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
bronchial asthma, which is currently rated as 60 percent 
disabling.  

2.  The veteran has reported completing three years of 
college and having worked as a computer technician and in 
security; he appears to have last worked in March 2002.  

3.  The service-connected bronchial asthma alone is shown to 
preclude the veteran from securing or following a 
substantially gainful occupation consistent with his 
education and work background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 3.340, 3.341, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The RO sent the veteran letters in June 2003, July 2005, and 
September 2005 in which he was informed of the requirements 
needed to establish entitlement to a TDIU rating.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are several VA 
examinations on file, including in August 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).  


Analysis

The veteran asserts that his service-connected bronchial 
asthma by itself prevents him from working at substantially 
gainful employment.  

The veteran in this regard is shown to have completed three 
years of college and to have worked as a computer technician 
and in security.  It appears that he last worked on a full 
time basis in 2002.  

The veteran's only service-connected disability is bronchial 
asthma, rated as 60 percent disabling.  Therefore, he meets 
the percentage standards for consideration of a TDIU rating.  

Before a total compensation rating based upon individual 
unemployability can be granted, there must also be a 
determination that the service-connected disability is 
sufficient to produce unemployability without regard to 
advancing age or non-service connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

The VA treatment records dated in June 2002 reveal that the 
veteran had poorly controlled asthma though pulmonary 
functioning was near baseline.  Asthma exacerbation, unclear 
precipitant, was noted in September 2002.  

On VA examination in December 2003, the veteran complained of 
chronic dyspnea on exertion; pulmonary function tests (PFT) 
showed reduced forced vital capacity (FVC), forced expiratory 
volume in one second (FEV-1), and FEV-1/FVC.  

The assessments included that of asthma, chronic and needing 
inhalation therapy several times a day; despite optimal 
medical management, he still had daily exacerbations of acute 
asthma attacks; moderate functional impairment; obstructive 
sleep apnea, on CPAP machine; and morbid obesity, which 
contributes to dyspnea on exertion and obstructive sleep 
apnea.  

On VA examination in December 2005, which included a review 
of the claims files, the veteran said that he had been 
hospitalized 6 or 7 times for his asthma, with the most 
recent time being in 2002.  He took oral prednisone up to 3 
times a year, used a daily inhaler, and took oral medication 
for his asthma.  

The veteran's audible wheezing was noted pre-bronchodilator; 
there was no wheezing post-bronchodilator.  The examiner's 
impressions were those of significant bronchial asthma that 
required multiple medications and obstructive sleep apnea.  

It was the VA examiner's opinion that it was less likely that 
the veteran would be able to maintain gainful employment.  
The examiner said that the veteran needed to be better 
controlled in terms of bronchospasm/asthma before he could 
perform full-time employment.  

According to a VA opinion dated in January 2006, which 
involved review of the claims files but no evaluation, the 
veteran's functional state was difficult to determine from 
the medical records.  The PFT were noted to show a mild to 
moderate obstructive deficit.  The reviewer concluded that 
the veteran would probably be limited with respect to heavy 
exertion, but that sedentary activity would probably be 
possible.  

The impression based on PFT in March 2006 was probable 
moderate obstructive airways disease on the basis of reduced 
FEV-1 and presence of significant air trapping.  The FEV-
1/FVC ratio was normal.  Diffusing capacity was moderately 
reduced.  It was noted that, compared to the study in June 
2004, there had been a mild decline in diffusing capacity but 
no significant change in lung volumes.  

The veteran was afforded a VA examination to evaluate the 
service-connected bronchial asthma in August 2007 and 
reported not being able to work when it was cold because of 
difficulty breathing; he complained of wheezing when he got 
up in the morning and when exercising.  He was on several 
medications for his respiratory condition, as well as tapered 
doses of prednisone.  He had asthmatic attacks 6 or 7 times a 
year and periods of incapacitation during the 1 to 2 weeks of 
the severe asthmatic attacks.  

The diagnosis was that of bronchial asthma requiring multiple 
daily medications to maintain respiratory capacity.  It was 
noted that the veteran had had several exacerbations of 
asthma during the winter months requiring hospitalizations 
and IV antibiotics with additional steroid taper.  

The veteran was considered to have moderate functional 
limitations at the baseline and severe limitations with 
exacerbations of acute asthmatic bronchitis.  The PFT showed 
mild restrictive physiology with reduced FVC and FEV-1 and 
normal FEV-1/FVC.  

The examiner concluded that, given the severity of the 
veteran's asthma, which was precipitated by cold weather and 
pollutants, it was not likely that he could be gainfully 
employed.  

The Board must determine from the above evidence whether the 
veteran's service-connected bronchial asthma is severe enough 
to cause unemployability.  

There is some question in the records as to the exact 
functional impairment caused solely by the service-connected 
bronchial asthma.  

Although recent PFT showed no more than moderate obstructive 
impairment, and it was concluded on VA review of the claims 
files in January 2006 that the veteran could probably do 
sedentary work, the VA examiners in December 2005 and August 
2007 concluded, after review of the claims files and 
examination of the veteran, that the service-connected 
bronchial asthma likely precluded gainful employment.  

Accordingly, the Board finds that the evidence in connection 
with the veteran's claim for a TDIU rating supports a grant 
of a TDIU rating.  

In adjudicating this claim, the Board has applied the 
benefit-of-the-doubt doctrine to reach a favorable decision.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A TDIU rating is granted subject to the regulations 
controlling the disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


